Motion Granted; Dismissed and Memorandum Opinion filed April 9, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00184-CV

                         MARIA SUAREZ, Appellant
                                       V.

 DOW CORNING CORPORATION, CHILI ROBINSON MD, JAMES R.
CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
 TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA
   KNOLL INTERNATIONAL, MILTON ROWLEY MD, WESLEY
 WASHBURN MD, PRESTON J. CHANDLER MD, WILSHIRE FOAM
  PRODUCTS INC., ERNEST CRONIN MD, JAMES PETERSON MD,
   THOMAS D. CRONIN MD, FRANK J. GEROW MD, GENERAL
 ELECTRIC COMPANY, and DOW CHEMICAL COMPANY, Appellees

                    On Appeal from the 61st District Court
                            Harris County, Texas
                    Trial Court Cause No. 1992-25394 EB


              MEMORANDUM                        OPINION
      This is an appeal from an order signed January 29, 2013. On March 27,
2013, appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App.
P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.


                                  PER CURIAM


Panel consists of Justices Brown, Christopher and McCally.




                                        2